Title: To George Washington from Robert Morris, 4 June 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance 4th June
                     1782
                  
                  I have received your Excellency’s Letter of the Seventeenth and
                     twenty fifth of May with the Enclosure. I am much obliged by the Attention paid
                     in your circular Letter to the Situation of my Department. I am very sorry to
                     inform you that it is really deplorable. I with difficulty am enabled to
                     perform my Engagements and am absolutely precluded from forming any new ones. I
                     have therefore been under the very disagreeable Necessity of suffering the
                     public Service to stand still in more Lines than one—I have been driven to the
                     greatest Shifts and am at this moment unable to provide for the civil List.
                  I can easily suppose that military Men should murmer to find the
                     Salaries of the civil List more punctually paid than their own. To enter into
                     Arguments on this Occasion will be unnecessary, for I am perswaded that your
                     Excellency must be of Opinion with me that without the civil List is paid
                     neither civil nor military can exist at all.
                  I am very sorry to find so many Difficulties made about the
                     Contract. The first which was formed and which the Officers now refer to was as
                     you will remember much opposed and many Difficulties arose
                     in the Execution. The Methods taken to obviate those Difficulties have produced
                     many others and I am perswaded that if attending to the Reasons assigned by the
                     Officers an Alteration should be made, conformably to them their Complaints
                     would thereby be increased. If for Instance on the Principle that they are
                     intitled to the Ration in kind, orders should issue that they draw those
                     Rations or in case of not drawing receive no compensation this would leave them
                     in the Mercy of the Contractor to allow so much as they may think proper for
                     the Rations retained. And yet this would be a literal Performance of the
                     Promise made in 1775.
                  I shall not enter into the various Causes of Complaint because
                     that I expect the Minister of War will go to Camp for the Purpose of enquiring
                     into them and I shall on my Part do every thing I can to facilitate his
                     Measures—I am nevertheless perswaded that all the Obstacles might be more
                     readily surmounted by a good Understanding between the Officers and Contractors
                     than in any other Mode. As I am told that the old Commissary of Issues is now
                     about to become the Issuing Contractor I expect that his knowledge of the Army
                     will enable him to get over many Difficulties which have formerly existed. If
                     the Officers and Contractors understand each other they may easily square their
                     Mode of doing Business with that which is prescribed for the public
                     Convenience. For altho the Provisions be actually issued during every Day of
                     the weak or Month it will be extremely easy to make a weekly or monthly
                     Settlement and comprise all the Rations in one Order and Return, this by
                     simplifying the Vouchers will facilitate the Adjustment of public Accounts.
                  I should have sent forward e’er this Moment the Intendant and had
                     applied to General Cornell to accept that office but some Circumstances
                     prevented him from going after he agreed that he would and this which only came
                     to my Knowledge Yesterday has reduced me to the Necessity of seeking another
                     and find it no easy Matter to fix on a proper Person for that important
                     Station.
                  I pray you will be convinced that I have no Partiality or
                     Prediliction in Favor of Mr Sands or of any other Person. If they are guilty of
                     Fraud or Neglect of Duty I am not only willing but desirious that they should
                     suffer. The Contract for West point of which I presume your Excellency has a
                     copy from the War-Office will point out the Remedy where there is a Deficiency
                     of Quantity or Quality in the Articles of a Ration. Besides this the
                     Contractors all give Bond for the faithful Performance of their Contracts. That
                     they have not laid up the Magazines required at West Point is an Omission for
                     which they are answerable and I trust that General Lincoln will take the proper
                     Measures to compel their Obedience or punish their Neglect.
                  I am well perswaded of your Excellency’s Desire to promote the
                     Success of those Measures I have taken because I am sure you are convinced that
                     their Tendency and my Intentions are all directed to the public Good Indeed my
                     dear Sir you will hardly be able to form an adequate Idea of the Earnestness
                     with which I desire to relieve you from the Anxieties you must undergo. But
                     when the several Gazetts Shall have announced the Sums received for this Year’s
                     Service, and I am well convinced that the whole did not on the first of June
                     amount to twenty thousand Dollars, when it is recollected that our Expences at
                     the Rate of near eight Millions annually are near twenty thousand Dollars pr
                     day and when it is known that the Estimates on which the Demand was founded do
                     not include many essential Branches among which the marine and foreign Affairs
                     are to be numbered, surely it cannot be a Matter of Surprise that the Army are not
                     paid. Surely the Blame is to fall on those from whose Negligence the Evil
                     originates. But I will not give you the Pain of hearing me repeat Complaints
                     which you know to be but too well founded. I pray you to believe that I am Sir
                     with very great respect Your Excellency’s most Obedient and Humble servant
                  
                     Robt Morris
                  
                  
                     P.S. I have received yours of the 29th of May. The Notes for
                        Mr Varrick did not go when I expected owing to a Mistake of Mr Swanwick’s
                        They are now sent in a Letter to Colo. Varrick by favor of Colo.
                     Wadsworth.
                  
                  
               